DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 15 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by ISHIKAWA (US 5696389).
Regarding claim 1, ISHIKAWA discloses a light emitting device for a display, comprising: 
a first LED sub-unit (red LED formed by 303, 304 and 305, see fig 25, para 116);
a second LED sub-unit (if the device in fig 25 is inverted, then green LED formed by 307, 308 and 309 will be below 304, see fig 25, para 116) disposed below the first LED sub-unit; 
a third LED sub-unit (if the device in fig 25 is inverted, then the blue LED formed by 312, 313 and 314 will be below 308, see fig 25, para 116) disposed below the second LED sub-unit;
an insulating layer (322 covers surfaces of the 3 LEDs, see fig 25, para 127) substantially covering the first, second, and third LED sub-units; and 
electrode pads (electrode pads 315, 317, 319 and 321, see fig 25, para 119-127) electrically connected to the first, second, and third LED sub-units, the electrode pads comprising a common 
the first LED sub-unit is disposed on a partial region of the second LED sub-unit (first LED 303-305 is indirectly on any partial region of 307-309, see fig 25); 
the second LED sub-unit is disposed on a partial region of the third LED sub-unit (307-309 is at least indirectly on any region of 323-314); 
the insulating layer has openings for electrical connection between the electrode pads (the insulating layer 322 has opening in which vias from the electrodes contact the cladding layers, see fig 25); 
the common electrode pad is electrically connected to each of the first, second, and third LED sub-units through the openings spaced apart from each other on a plane in the insulating layer (321 is connected to 314, 309 and 305 via at least two openings in 322 which are coplanar, see fig 25);
the first, second, and third electrode pads are connected to the first, second, and third LED sub-units, respectively, through at least one of the openings (each of 315, 317 and 319 are connected to one of the LED sub-units through an opening in 322, see fig 25); and
the first, second, and third LED sub-units are configured to be independently driven using the electrode pads (the three LEDs are capable of being driven by 315, 317 and 319, see fig 25).
Regarding claim 2, ISHIKAWA discloses the light emitting device of claim 1, wherein:
light generated in the first LED sub-unit is configured to be emitted to the outside of the light emitting device through the second LED sub-unit and the third LED sub-unit (light from 304 will be reflected by 302 and emitted through 306 and 313, see fi g24-25, para 116); and
light generated in the second LED sub-unit is configured to be emitted to the outside of the light emitting device through the third LED sub-unit (light emitted by 398 will be reflected by 306 to be emitted through 313, see fig 24-25, para 116).
claim 3, ISHIKAWA discloses the light emitting device of claim 2, wherein the first, second, and third LED sub-units comprise first, second, and third LED stacks configured to emit red light, green light, and blue light, respectively (304 emits red light, 308 emits green light and 313 emits blue light, see fig 25, para 116).
Regarding claim 15 ISHIKAWA discloses the light emitting device of claim 1, wherein the second LED sub-unit and the third LED sub-unit are connected in common through one of the openings in the insulating layer (both 304 and 308 are connected to the opening containing 315, see fig 25).
Claim(s) 19-20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by LEE (US 20170104035).
Regarding claim 19, ISHIKAWA discloses a light emitting stacked structure, comprising:
a substrate including an upper surface and a lower surface (substrate BS has upper and lower surfaces, see fig 4B, para 93);
a plurality of sequentially stacked epitaxial sub-units (LEDs SED1 and SED2, see fig 4B, para 96) disposed on the substrate and configured to emit light of different wavelength bands (EL1 emits red light and EL2 emits green light, see para 147), each epitaxial sub-unit has a light emitting region that overlaps with the light emitting region of an adjacent epitaxial sub unit (SED1 and SED2 overlap along a vertical axis, see fig 4B); and 
a single substantially, non-transmissive film (IL1 is an insulating layer which thus does not transmit electricity, indirectly covers top and side surfaces of EL1 and EL2, and is isolated from EL1 and EL2 by IL2, see fi g4B, para 111) continuously extended to cover at least a portion of side surfaces of each of the epitaxial sub-units and electrically isolated from the sequentially stacked epitaxial sum-units,
wherein the side surfaces of the epitaxial sub-units are inclined with respect a direction normal to one of the upper and lower surfaces of the substrate (side surfaces of EL1 and EL2 are inclined from a right angle to the top surface of BS, see fig 4B).
claim 20, ISHIKAWA discloses a light-emitting diode (LED) pixel for a display, comprising: 
a first LED sub-unit (EL1, see fig 3B, para 98) having a top surface (top surface of EL1, see fig 3B), a bottom surface (bottom surface of EL1, see fig 3B), and side surfaces (side surfaces of EL1, see fig 3B) therebetween;
a second LED sub-unit (EL2, see fig 3B, para 110) disposed on the first LED sub-unit and having a top surface (top surface of EL2, see fig 3B), a bottom surface facing the top surface of the first LED sub-unit (bottom surface of EL2 that faces the top surface of EL1, see fig 3B), and side surfaces therebetween (side surfaces of EL2, see fig 3B); 
a third LED sub-unit (third light emitting layer EL3, see fig 3B, para 110) disposed on the second LED sub-unit and having a top surface (top surface of EL3, see fig 3B), a bottom surface (bottom surface of EL3 facing a top surface of EL2, see fig 3B) facing the top surface of the second LED sub-unit, and side surfaces therebetween (side surfaces of EL3, see fig 3B);
a connector (fig 3B, UE_C and UE3, para 162) disposed on at least a portion of the side surfaces of two or more of the first, second, and third LED subunits (UE_C is directly on side surfaces of two third sub-units EL3 and is indirectly on side surfaces of EL2 and EL1, see fig 3B) and electrically connected to at least one of the LED sub-units (UE_C is directly electrically connected to EL3); and
an insulating layer (fig 3B, IL2, para 109) to insulate the connector from at least one side surface of the LED sub-units (IL2 is an insulator that is present between UE_C and LE2, see fig 3B),
wherein: the at least one side surface of the LED sub-units is inclined with respect to a longitudinal direction of the bottom surface of one of the first, second, and third LED sub-units (side surfaces of EL1, EL2 and El3 are inclined with respect to a normal to the upper surface of BS, see fig 3B); and
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over ISHIKAWA (US 5696389) in view of NORMAN (US 5583349).
Regarding claim 4, ISHIKAWA discloses the light emitting device of claim 2.
ISHIKAWA fails to explicitly disclose a device, wherein the light emitting device comprises a micro light emitting diode having a surface area less than about 10,000 square microns.
NORMAN discloses a device, wherein the light emitting device comprises a micro light emitting diode having a surface area less than about 10,000 square microns (35 has a light emitting area of 11 square microns, see fig 4, col 5 lin 13-20).
ISHIKAWA and NORMAN are analogous art because they both are directed LED display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of ISHIKAWA with the area of NORMAN because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of ISHIKAWA with the area of NORMAN in order to reduce 
Regarding claim 5, ISHIKAWA and NORMAN discloses the light emitting device of claim 4.
ISHIKAWA further discloses a device, wherein:
the first LED sub-unit is configured to emit any one of red, green, and blue light (313 emits blue light, see para 116);
the second LED sub-unit is configured to emit a different one of red, green, and blue light from the first LED sub-unit (308 emits green light, see para 116); and
a third LED sub-unit is configured to emit a different one of red, green, and blue light from the first and second LED sub-units.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over ISHIKAWA (US 5696389) in view of FORREST (US 20030213967).
Regarding claim 6, ISHIKAWA discloses the light emitting device of claim 1.
ISHIKAWA fails to explicitly disclose a device, further comprising:
a first transparent electrode interposed between the first LED sub-unit and the second LED sub-unit and in ohmic contact with a lower surface of the first LED sub-unit;
a second transparent electrode interposed between the second LED sub-unit and the third LED sub-unit and in ohmic contact with a lower surface of the second LED sub-unit; and
a third transparent electrode disposed to be in ohmic contact with an upper surface of the third LED sub-unit,
wherein at least some of the openings in the insulating layer expose the first, second, and third transparent electrodes.
FORREST discloses a device, further comprising:

a second transparent electrode (layer 60I in direct contact with the lower surface of 62, see fig 12D-E, para 77) interposed between the second LED sub-unit and the third LED sub-unit and in ohmic contact with a lower surface of the second LED sub-unit; and
a third transparent electrode (ITO layer 52 directly on the bottom surface of 54, see fig 12E, para 75) disposed to be in ohmic contact with an upper surface of the third LED sub-unit,
wherein at least some of the openings in the insulating layer expose the first, second, and third transparent electrodes (layers 52 and 60I are exposed by openings in 97, see fig 12E).
ISHIKAWA and FORREST are analogous art because they both are directed towards LED display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of ISHIKAWA with the transparent electrodes of FORREST because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of ISHIKAWA with the transparent electrodes of FORREST in order to make a device which is reliable, substantially transparent when de-energized and inexpensive (see FORREST, para 15).
Claim 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over ISHIKAWA (US 5696389) and FORREST (US 20030213967) in view of OGIHARA (US 20130292711).
Regarding claim 7, ISHIKAWA and FORREST disclose the light emitting device of claim 6.
ISHIKAWA fails to explicitly disclose a device, wherein one of the openings in the insulating layer exposes the second transparent electrode and the third transparent electrode together.

ISHIKAWA and OGIHARA are analogous art because they both are directed towards LED display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of ISHIKAWA with the transparent electrodes of OGIHARA because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of ISHIKAWA with the transparent electrodes of OGIHARA in order to make a device where individual light emitting elements can be controlled independently (see OGIHARA 13 para 113).
Regarding claim 8, ISHIKAWA and FORREST disclose the light emitting device of claim 7, wherein:
the first, second, and third LED sub-units each comprises a first conductivity type semiconductor layer (303, 307 and 312 are p-type, see fig 25, para 116) and a second conductivity type semiconductor layer (301, 305 and 309 are n-type, see fig 25, para 116); and 
the second conductivity type semiconductor layer of the third LED sub-unit is disposed on a partial region of the first conductivity type semiconductor layer of the third LED sub-unit (301 is at least partially on 303, see fig 25).
ISHIKAWA fails to explicitly disclose a device the first, second, and third transparent electrodes are electrically connected to the second conductivity type semiconductor layers of the first, second, and third LED sub-units, respectively.

ISHIKAWA and FORREST are analogous art because they both are directed towards LED display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of ISHIKAWA with the transparent electrodes of FORREST because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of ISHIKAWA with the transparent electrodes of FORREST in order to make a device which is reliable, substantially transparent when de-energized and inexpensive (see FORREST, para 15).
Regarding claim 9, ISHIKAWA and FORREST disclose the light emitting device of claim 8.
ISHIKAWA further discloses a device, wherein the first LED sub-unit and the second LED sub-unit are disposed in an upper region of the second conductivity type semiconductor layer of the third LED sub-unit (308 and 304 are at least indirectly on an upper surface of 309 if the device in fig 25 is inverted, see fig 25, para 116).
Regarding claim 10, ISHIKAWA and FORREST disclose the light emitting device of claim 8.
ISHIKAWA further discloses a device, wherein the second and third electrode pads are electrically connected to the first conductivity type semiconductor layer of the second LED sub-unit (317 is directly electrically connected to 307, see fig 25) and the first conductivity type semiconductor layer of the third LED sub-unit, respectively (319 is directly electrically connected to 311, see fig 25).
Regarding claim 11, ISHIKAWA and FORREST disclose the light emitting device of claim 9.

Regarding claim 12, ISHIKAWA and FORREST disclose the light emitting device of claim 6.
ISHIKAWA further discloses a device, further comprising:
a first color filter (the mirror 310 is capable of filtering colors of light, see fig 25, 310, para 116) disposed between the third transparent electrode and the second transparent electrode (310 is between the second and third LEDs, see fig 25); and
a second color filter (the green mirror 306 is capable of acting as a filter, see fig 25, para 116) having a different refractive index than the first color filter, and disposed between the second LED sub-unit and the first transparent electrode (306 reflects a different color than 310 and is between the first and second LEDs, see fig 25).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over ISHIKAWA (US 5696389), FORREST (US 20030213967) and OGIHARA (US 20130292711) in view of IKEZAWA (US 20080251799).
Regarding claim 13, ISHIKAWA discloses the light emitting device of claim 12.
ISHIKAWA fails to explicitly disclose a device, further comprising:
a first bonding layer interposed between the first color filter and the second transparent electrode; and
a second bonding layer interposed between the second color filter and the first transparent electrode.
IKEZAWA discloses a device, further comprising:

a second bonding layer (fig 2, 34, para 27) interposed between the second color filter and the first transparent electrode (34 is between 32 and the green LED, see fig 2).
ISHIKAWA and IKEZAWA are analogous art because they both are directed towards LED display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of ISHIKAWA with the bonding layers of IKEZAWA because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of ISHIKAWA with the bonding layers of IKEZAWA in order to increase light emission efficiency (see IKEZAWA para 42)
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over ISHIKAWA (US 5696389) in view of IKEZAWA (US 20080251799).
Regarding claim 14, ISHIKAWA discloses the light emitting device of claim 1, further comprising:
a substrate (fig 25, 301, para 116) connected to a lower surface of the third LED sub-unit (301 is at least indirectly connected to 313, see fig 25).
ISHIKAWA fails to explicitly disclose a device wherein the substrate comprises at least one of a sapphire material and a gallium nitride material.
IKEZAWA discloses a device wherein the substrate comprises at least one of a sapphire material (20 can be sapphire, see para 21) and a gallium nitride material.
ISHIKAWA and IKEZAWA are analogous art because they both are directed towards LED display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of ISHIKAWA with the substrate material of IKEZAWA because they are from the same field of endeavor.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over ISHIKAWA (US 5696389) in view of SHIM (US 6100103).
Regarding claim 16, ISHIKAWA discloses the light emitting device of claim 1, further comprising
the insulating layer comprises at least one of a light reflecting layer and a light absorbing layer (insulating layers can be opaque, see claim 10).
ISHIKAWA fails to explicitly disclose a device, further comprising an ohmic electrode disposed between the electrode pads and the first LED sub-unit and in ohmic contact with the first LED sub-unit, wherein:
the first electrode pad is connected to the ohmic electrode.
SHIM discloses a device, further comprising an ohmic electrode (fig 7, 35, col 6 line 1-11) disposed between the electrode pads (fig 7, 51, col 6 lin 52-65) and the first LED sub-unit (LED with active unit 22, see fig 7, col 5 line 16-23) and in ohmic contact with the first LED sub-unit, wherein:
the first electrode pad is connected to the ohmic electrode (51 is directly connected to 35, see fig 7); and
ISHIKAWA and SHIM are analogous art because they both are directed towards LED display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of ISHIKAWA with the ohmic electrodes of SHIM because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of ISHIKAWA with the ohmic electrodes of SHIM in order to .
Claim 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over ISHIKAWA (US 5696389) in view of SHIM (US 6100103).
Regarding claim 17, ISHIKAWA discloses a device wherein at least some of the light emitting devices comprise the light emitting device of claim 1.
ISHIKAWA fails to explicitly disclose a display apparatus comprising:
a circuit board having a driving circuit to drive the light emitting devices in an active matrix driving mode or passive matrix driving mode; and
a plurality of light emitting devices flip-bonded on the circuit board, at least some of the light emitting devices comprise the light emitting device of claim 1,
wherein the electrode pads are electrically connected to the circuit board
SHIM discloses a display apparatus comprising:
a circuit board having a driving circuit (31 contains drivers for the LEDs 301, see fig 6, para 25) to drive the light emitting devices in an active matrix driving mode or passive matrix driving mode; and
a plurality of light emitting devices (fig 6, 301, para 27) flip-bonded on the circuit board, 
wherein the electrode pads are electrically connected to the circuit board (the electrodes 311 link 301 to 31, see fig 6, para 27).
ISHIKAWA and SHIM are analogous art because they both are directed towards LED display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of ISHIKAWA with the array of SHIM because they are from the same field of endeavor.

Regarding claim 18, ISHIKAWA discloses the display apparatus of claim 17.
ISHIKAWA fails to explicitly disclose a device, wherein:
the light emitting devices comprise respective substrates adjoined to the third LED subunit; and
the substrates are spaced apart from each other.
SHIM discloses a device, wherein:
the light emitting devices comprise respective substrates (bases 330, see fig 4B and 6, para 28) adjoined to the third LED subunit (330 is directly adjoined to LED layer 33, see fig 4B, para 24); and
the substrates are spaced apart from each other (the bases 330 are spaced apart in the device of fig 6, see figs 4B and 6).
ISHIKAWA and SHIM are analogous art because they both are directed towards LED display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of ISHIKAWA with the array of SHIM because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of ISHIKAWA with the array of SHIM in order to achieve a high resolution display panel (see SHIM para 35).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 19 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227.  The examiner can normally be reached on 930-600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONAS T BEARDSLEY/
Examiner, Art Unit 2811

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811